DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 recites the abbreviation “HDP-CVD” without further description.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 5 recites the abbreviation “HDP-CVD” without further description.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2019/0157344).
Regarding claim 1, Wei discloses, in FIG. 5 and in related text, a magnetoresistive random access memory device, comprising: 
a first insulating interlayer (225) on a substrate (201); 
lower electrode contacts (219) passing through the first insulating interlayer; 
first structures on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (254), magnetic tunnel junction (MTJ) structure (255), and upper electrode (256); 
a second insulating interlayer (230, 235, 237) on the first structures and the first insulating interlayer, the second insulating interlayer filling a space between the first structures; 
a third insulating interlayer (240) directly contacting the second insulating interlayer, the third insulating interlayer having a dielectric constant (of low-k porous carbon doped silicon oxide) lower than a dielectric constant of the second insulating interlayer (silicon oxide); and 
a bit line (245) passing through the third insulating interlayer and the second insulating interlayer, the bit line contacting the upper electrode of each of the first structures (see Wei, [0022]-[0023], [0042]-[0043], [0047]-[0057]).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei (US 2019/0157344).
Regarding claim 11, Wei discloses, in FIGS. 5 and 12B and in related text, a magnetoresistive random access memory device, comprising: 
a lower insulating interlayer (210) and a lower wiring (2130 on a substrate (201); 
a first insulating interlayer (225) on the lower insulating interlayer and the lower wiring; 
lower electrode contacts (219) passing through the first insulating interlayer; 
first structures on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (254), magnetic tunnel junction (MTJ) structure (255), and upper electrode (256) stacked; 
a capping layer (227, 280) covering an upper surface of the first insulating interlayer and surfaces of the first structures; 
a second insulating interlayer (230, 235, 237) on the capping layer, the second insulating interlayer including an oxide (silicon oxide) and filling a space between the first structures; 
a third insulating interlayer (240) directly contacting the second insulating interlayer, the third insulating interlayer including an oxide (low-k porous carbon doped silicon oxide) having a dielectric constant lower than that of the second insulating interlayer; and 
a bit line (245) passing through the third insulating interlayer, the second insulating interlayer, and the capping layer, the bit line contacting the upper electrode of each of the first structures; 
wherein the upper surface of the first insulating interlayer between the first structures includes a recess, surfaces of the recess being closer (by D1 in FIG. 7B) to .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Chuang (US 2020/0411751).
Regarding claim 1, Suh discloses, in FIG. 15 and in related text, a magnetoresistive random access memory device, comprising: 
a first insulating interlayer (142) on a substrate (100); 
lower electrode contacts (BEC) passing through the first insulating interlayer; 
first structures (ME) on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (BE), magnetic tunnel junction (MTJ) structure (MTJ), and upper electrode (TE); 
a second insulating interlayer (146) on the first structures and the first insulating interlayer, the second insulating interlayer filling a space between the first structures; 
a bit line (150), the bit line contacting the upper electrode of each of the first structures (see Suh, [0041], [0053]-[0056]).
Suh does not explicitly disclose a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer having a dielectric constant 
Chuang teaches a third insulating interlayer (152) directly contacting the second insulating interlayer (150), the third insulating interlayer (low-k dielectric) having a dielectric constant lower than a dielectric constant of the second insulating interlayer (silicon dioxide) (see Chuang, FIG. 9, [0021], [0063]-[0064]). Chuang teaches metal interconnect (154) passing through the third insulating layer (152) and the second insulating interlayer (150) and connecting to a signal path such as bit line (see Chuang, FIG. 9, [0063]-[0066]). Thus Chuang together with Suh teaches a bit line passing through the third insulating interlayer and the second insulating interlayer.
Suh and Chuang are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer having a dielectric constant lower than a dielectric constant of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer, as taught by Chuang, in order to provide interconnect connecting memory cell and bit line and reduce capacitance between metal interconnects (see Chuang, [0020], [0065]).
Regarding claim 2, Suh in view of Chuang teaches the device of claim 1.

Regarding claim 3, Suh in view of Chuang teaches the device of claim 2.
Chuang teaches wherein a height from the plane of the lower surfaces of the first structures (bottom surface of 152) to an upper surface of the second insulating interlayer (150) in the vertical direction is greater than twice a height from a lowermost point of the recess (144) of the first insulating interlayer (150) to the plane of the lower surfaces of the first structures in the vertical direction (see Chuang, FIGS. 5-6 and 9, [0024], [0025], [0030], [0035]: height of recess 144 in first insulating interlayer 106 is less than thickness 400 angstrom of first insulating interlayer 106; height from the plane of the lower structures of the first structure to an upper surface of the second insulating layer is greater than sum of the thicknesses 200 angstrom of lower electrode 142, 350 angstrom of MTJ structure 134 and 550 angstrom of upper electrode 128), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1, and because of how the memory cell is formed by ion beam etching process of material layers (see Chuang, [0047]-[0049]).
Regarding claim 4, Suh in view of Chuang teaches the device of claim 1.
Chuang teaches wherein: the second insulating interlayer (150) includes an oxide (silicon dioxide) formed by one deposition process, and the third insulating interlayer (152) includes an oxide (porous silicon oxide) formed by another deposition 
Regarding claim 5, Suh in view of Chuang teaches the device of claim 1.
Suh discloses wherein the second insulating interlayer (146) includes a silicon oxide (see Suh, [0055]).
Suh does not explicitly disclose the process step “formed by an HDP-CVD process” of the product by process limitation “a silicon oxide formed by an HDP-CVD process” of claim 5.
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In 
Here, the structure implied by the process steps is a silicon oxide layer. Since Suh already discloses the second insulating layer of silicon oxide, the limitation “a silicon oxide formed by an HDP-CVD process” is anticipated by Suh.
Regarding claim 6, Suh in view of Chuang teaches the device of claim 1.
Chuang teaches wherein the third insulating interlayer (152, porous silicon oxide) includes a silicon oxide, a fluorinated silicon oxide (SiOF), or a carbon doped oxide (see Chuang, [0022], [0064]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 7, Suh in view of Chuang teaches the device of claim 1.
Chuang teaches wherein a height (1000 angstrom) of the third insulating interlayer (152) in a vertical direction is greater than a height (50-150 angstrom) of a portion of the second insulating interlayer (150) positioned between a plane of top surfaces of the first structures (top surface of upper electrode 128) and the third insulating interlayer in the vertical direction (see Chuang, [0019], [0064]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 8, Suh in view of Chuang teaches the device of claim 1.
Suh discloses a capping layer (144) covering an upper surface of the first insulating interlayer (142) and surfaces of the first structures (ME) (see Suh, FIG. 15, [0055]).
Regarding claim 9, Suh in view of Chuang teaches the device of claim 8.

Regarding claim 10 Suh in view of Chuang teaches the device of claim 1.
Suh discloses wherein the bit line (150) includes a metal (see Suh, [0055]-[0056]).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Chuang (US 2020/0411751).
Regarding claim 11, Suh discloses, in FIG. 15 and in related text, a magnetoresistive random access memory device, comprising: 
a lower insulating interlayer (130) and a lower wiring (134) on a substrate (100); 
a first insulating interlayer (142) on the lower insulating interlayer and the lower wiring; 
lower electrode contacts (BEC) passing through the first insulating interlayer; 
first structures (ME) on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (BE), magnetic tunnel junction (MTJ) structure (MTJ), and upper electrode (TE) stacked; 
a capping layer (144) covering an upper surface of the first insulating interlayer and surfaces of the first structures; 
a second insulating interlayer (146) on the capping layer, the second insulating interlayer including an oxide (silicon oxide) and filling a space between the first structures; 
a bit line (150), the bit line contacting the upper electrode of each of the first structures; 

Suh does not explicitly disclose a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer, the second insulating interlayer, and the capping layer.
Chuang teaches a third insulating interlayer (152) directly contacting the second insulating interlayer (150), the third insulating interlayer including an oxide (low-k porous silicon oxide) having a dielectric constant lower than that of the second insulating interlayer (silicon dioxide) (see Chuang, FIG. 9, [0021], [0063]-[0064]).
Chuang teaches metal interconnect (154) passing through the third insulating layer (152), the second insulating interlayer (150), and the capping layer (132, 148) and connecting to a signal path such as bit line (see Chuang, FIG. 9, [0059], [0063]-[0066]). Thus Chuang teaches a bit line passing through the third insulating interlayer, the second insulating interlayer, and the capping layer.
Suh and Chuang are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Chuang because they are from the same field of endeavor.

Regarding claim 12, Suh in view of Chuang teaches the device of claim 11.
Chuang teaches wherein a height from the plane of the lower surfaces of the first structures (bottom surface of 152) to an upper surface of the second insulating interlayer (150) in the vertical direction is greater than twice a height from a lowermost point of the recess (144) of the first insulating interlayer (150) to the plane of the lower surfaces of the first structures in the vertical direction (see Chuang, FIGS. 5-6 and 9, [0024], [0025], [0030], [0035]: height of recess 144 in first insulating interlayer 106 is less than thickness 400 angstrom of first insulating interlayer 106; height from the plane of the lower structures of the first structure to an upper surface of the second insulating layer is greater than sum of the thicknesses 200 angstrom of lower electrode 142, 350 angstrom of MTJ structure 134 and 550 angstrom of upper electrode 128), with at least the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11, and because of the recess formed by the ion beam etching process (see Chuang, [0049]). 
Regarding claim 13, Suh in view of Chuang teaches the device of claim 11.

Regarding claim 14, Suh in view of Chuang teaches the device of claim 11.
Chuang teaches wherein a height (1000 angstrom) of the third insulating interlayer (152) in the vertical direction is greater than a height (50-150 angstrom) of a portion of the second insulating interlayer (150) positioned between a plane of top surfaces of the first structures (top surface of upper electrode 128) and the third insulating interlayer in the vertical direction, (see Chuang, [0019], [0064]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 11.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US 2018/0159023) in view of Chuang (US 2020/0411751).
Regarding claim 15, Suh discloses, in FIG. 15 and in related text, an embedded device, comprising: 
a substrate (100) including a first region (R1) and a second region (R2); 
a first insulating interlayer (142) on the substrate; 

first structures (ME) on the lower electrode contacts, respectively, each of the first structures including a stacked lower electrode (BE), magnetic tunnel junction (MTJ) structure (MTJ), and upper electrode (TE); 
a capping layer (144) covering an upper surface of the first insulating interlayer and surfaces of the first structures on the first region and the second region; 
a second insulating interlayer (146) on the capping layer, the second insulating interlayer including an oxide (silicon oxide) and filling a space between the first structures; 
a bit line (150), the bit line contacting the upper electrode of each of the first structures; and 
a via contact (154) passing through the second insulating interlayer, the capping layer, and the first insulating interlayer on the second region (see Suh, [0041], [0053]-[0056], [0063]).
Suh does not explicitly disclose a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer on the first region; a via contact passing through the third insulating interlayer.
Chuang teaches a third insulating interlayer (152) directly contacting the second insulating interlayer (150), the third insulating interlayer including an oxide (low-k porous silicon oxide) having a dielectric constant lower than that of the second insulating 
Suh and Chuang are analogous art because they both are directed to magnetoresistive devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Suh with the features of Chuang because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Suh to include a third insulating interlayer directly contacting the second insulating interlayer, the third insulating interlayer including an oxide having a dielectric constant lower than that of the second insulating interlayer; a bit line passing through the third insulating interlayer and the second insulating interlayer on the first region; a via contact passing through the third insulating interlayer, as taught by Chuang, in order to provide interconnect connecting memory cell and bit line and reduce capacitance between metal interconnects (see Chuang, [0020], [0065]).
Regarding claim 16, Suh in view of Chuang teaches the device of claim 15.
Chuang teaches wherein: the second insulating interlayer (150) includes an oxide (silicon dioxide) formed by one deposition process, and the third insulating interlayer (152) includes an oxide (porous silicon oxide) formed by another deposition 
Regarding claim 17, Suh in view of Chuang teaches the device of claim 15.
Suh discloses wherein the second insulating interlayer (146) includes a silicon oxide (see Suh, [0055]).
Suh does not explicitly disclose the process step “formed by an HDP-CVD process” of the product by process limitation “a silicon oxide formed by an HDP-CVD process” of claim 17.
However, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. See MPEP § 2113. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In 
Here, the structure implied by the process steps is a silicon oxide layer. Since Suh already discloses the second insulating layer of silicon oxide, the limitation “a silicon oxide formed by an HDP-CVD process” is anticipated by Suh.
Regarding claim 18, Suh in view of Chuang teaches the device of claim 15.
Chuang teaches wherein a height (1000 angstrom) of the third insulating interlayer (152) in a vertical direction is greater than a height (50-150 angstrom) of a portion of the second insulating interlayer (150) positioned between a plane of top surfaces of the first structures (top surface of upper electrode 128) and the third insulating interlayer in the vertical direction (see Chuang, [0019], [0064]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 15.
Regarding claim 19, Suh in view of Chuang teaches the device of claim 15.
Suh discloses wherein an upper surface of the first insulating interlayer (142) between the first structures (ME) includes a recess, surfaces (142a) of the recess being closer to the substrate (100) in a vertical direction than a plane of lower surfaces of the first structures is to the substrate in the vertical direction (see Suh, FIGS. 12 and 15).
Regarding claim 20, Suh in view of Chuang teaches the device of claim 15.
Suh discloses wherein each of the bit line (150) and the via contact (154) includes a metal (see Suh, [0073]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811